          Case 5:21-cv-03080-NC Document 19 Filed 06/29/21 Page 1 of 6




1    WILLKIE FARR & GALLAGHER LLP
     Benedict Y. Hur (SBN: 224018)
2    Simona Agnolucci (SBN: 246943)
     Eduardo E. Santacana (SBN: 281668)
3
     Tiffany Lin (SBN: 321472)
4    One Front Street, 34th Floor
     San Francisco, CA 94111
5    Telephone: (415) 858-7400
     Facsimile: (415) 858-7599
6    bhur@willkie.com
     sagnolucci@willkie.com
7
     esantacana@willkie.com
8    tlin@willkie.com

9    Attorneys for
     GOOGLE LLC
10

11                            UNITED STATES DISTRICT COURT

12                         NORTHERN DISTRICT OF CALIFORNIA

13                                     SAN JOSE DIVISION

14
     JONATHAN DIAZ and LEWIS                        Case No. 5:21-cv-03080-NC
15   BORNMANN, on behalf of themselves
     and all others similarly situated,             DEFENDANT GOOGLE LLC’S
16                                                  REQUEST FOR JUDICIAL NOTICE IN
                              Plaintiffs,           SUPPORT OF MOTION TO DISMISS
17                                                  COMPLAINT PURSUANT TO FED. R.
           v.                                       CIV. P. 12(B)(1) AND 12(B)(6)
18
     GOOGLE LLC,
19                                                  Judge: Hon. Nathanael Cousins
                              Defendant.
20                                                  Court: Courtroom 5 – 4th Floor
                                                    Date: August 4, 2021
21                                                  Time: 1:00 p.m.

22

23

24

25

26

27

28


       GOOGLE LLC’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS COMPLAINT
                                      Case No. 5:21-cv-03080-NC
          Case 5:21-cv-03080-NC Document 19 Filed 06/29/21 Page 2 of 6




1    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
2           PLEASE TAKE NOTICE THAT, pursuant to Federal Rule of Evidence (“Rule”) 201,
3    Defendant Google LLC (“Google”) hereby respectfully requests that the Court take judicial notice

4    of the following materials in support of its Motion to Dismiss under Federal Rules of Civil

5    Procedure 12(b)(1) and 12(b)(6), filed concurrently herewith.

6          1. Exhibit 1: Use the COVID-19 Exposure Notifications System on your Android phone,
7              Google Play Help, https://support.google.com/googleplay/answer/9888358?hl=en (last

8              visited June 7, 2021).

9          2. Exhibit 2: Exposure Notifications: Using technology to help public authorities fight
10             COVID-19, Google COVID-19 Information and Resources,

11             https://www.google.com/covid19/exposurenotifications/ (last visited June 7, 2021).

12         3. Exhibit 3: Exposure Notifications: Frequently Asked Questions, September 2020 v1.2,
13             https://covid19-static.cdn-apple.com/applications/covid19/current/static/contact-

14             tracing/pdf/ExposureNotification-FAQv1.2.pdf.

15         4. Exhibit 4: CA Notify: Apps on Google Play, Google Play,
16             https://play.google.com/store/apps/details?id=gov.ca.covid19.exposurenotifications (last

17             visited June 7, 2021).

18         5. Exhibit 5: Privacy Policy, CA Notify (effective Dec. 10, 2020),
19             https://covid19.ca.gov/notify-privacy/ (last visited June 26, 2021).

20          Google brings this Request for Judicial Notice (“RJN”) under Rule 201. The RJN is based

21   on this Notice of Motion and Motion, the following Memorandum of Points and Authorities, and

22   the exhibits attached hereto.

23                                                      WILLKIE FARR & GALLAGHER LLP

24
     Date: June 29, 2021                                 By:   _/s/ Benedict Y. Hur        _____
25                                                             Benedict Y. Hur
                                                               Simona Agnolucci
26                                                             Eduardo E. Santacana
                                                               Tiffany Lin
27
                                                               Attorneys for Defendant
28                                                             Google LLC

                                                  2
      GOOGLE LLC’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS COMPLAINT
                                     Case No. 5:21-cv-03080-NC
           Case 5:21-cv-03080-NC Document 19 Filed 06/29/21 Page 3 of 6




1                         MEMORANDUM OF POINTS AND AUTHORITIES
2           The documents listed above are properly subject to judicial notice, and the Court should

3    consider them when ruling on Google’s Motion to Dismiss.

4     I.    LEGAL STANDARD
5           Federal Rule of Evidence 201 allows a fact to be judicially noticed if it is “not subject to

6    reasonable dispute” because it “(1) is generally known within the trial court’s territorial

7    jurisdiction; or (2) can be accurately and readily determined from sources whose accuracy cannot

8    reasonably be questioned.” Materials that are properly the subject of judicial notice, such as

9    documents incorporated into the complaint by reference, may be considered along with the

10   complaint when deciding a Rule 12(b)(6) motion to dismiss without converting the motion to

11   dismiss into a motion for summary judgment. Skilstaf, Inc. v. CVS Caremark Corp., 669 F.3d

12   1005, 1016 fn. 9 (9th Cir. 2012). If a plaintiff has referred to documents in the complaint, but

13   failed to attach them, the court may incorporate those documents by reference into the complaint

14   for purposes of deciding the motion to dismiss. See Davis v. HSBC Bank Nevada, N.A., 691 F.3d

15   1152, 1159-60 (9th Cir. 2012) (holding that the district court properly incorporated by reference

16   disclosure documents that were referenced in, but not attached to the complaint). Where a

17   complaint does not refer to a particular document, that document may be judicially noticed where

18   the document is “central” to the complaint; that is, the complaint “necessarily relies on” the
19   document. See Ecological Rights Foundation v. Pacific Gas & Elec. Co., 713 F.3d 502, 511 (9th

20   Cir. 2013) (“[e]ven if a document is not attached to a complaint, it may be incorporated by

21   reference into a complaint if the plaintiff refers extensively to the document or the document

22   forms the basis of the plaintiff’s claim.”); United States ex. rel. Lee v. Corinthian Colleges, 655

23   F.3d 984, 999 (9th Cir. 2011) (taking judicial notice of compliance reports since the complaint

24   expressly referred to and “necessarily relies on” them).

25          Courts in this district recognize that “as a general matter, websites and their contents may

26   be proper subjects for judicial notice” if the party requesting notice provides the court with a copy

27   of the specific web page.” Caldwell v. Caldwell, No. 05-cv-4166, 2006 WL 618511, at *4 (N.D.

28   Cal. Mar. 13, 2006); see also Trudeau v. Google LLC, 349 F. Supp. 3d 869, 876 (N.D. Cal. 2018)

                                                  3
      GOOGLE LLC’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS COMPLAINT
                                     Case No. 5:21-cv-03080-NC
           Case 5:21-cv-03080-NC Document 19 Filed 06/29/21 Page 4 of 6




1    (taking judicial notice of various versions of Google’s websites showing terms of service, the opt-

2    out website, and the website at which advertisers accepted or declined the terms of service);

3    Perkins v. LinkedIn Corp., 53 F. Supp. 3d 1190, 1205 (N.D. Cal. 2014) (taking judicial notice of

4    web pages); Kinderstart.com, LLC v. Google, Inc., No. C 06- 2057 JF (RS), 2007 WL 831806, at

5    *21 n. 20 (N.D. Cal. Mar. 16, 2007) (taking judicial notice of a web page printout). Courts may

6    also take judicial notice of “matters of public record.” Corinthian Colleges, 655 F.3d at 999.

7    Government websites are presumed reliable and government records are often judicially

8    noticeable because they are public records. Lopez v. Bank of America, N.A., No. 20-cv-04172-

9    JST, 2020 WL 7136254, at *6 (N.D. Cal. 2020) (taking judicial notice of information from

10   government websites relied upon in plaintiff’s complaint).

11   II.   THE EXHIBITS MAY BE JUDICIALLY NOTICED BECAUSE THEIR
           ACCURACY AND RELIABILITY ARE NOT SUBJECT TO REASONABLE
12         DISPUTE
     A.    The Exhibits are referenced in and are central to Plaintiffs’ Complaint
13
            Exhibits 1 through 4 are referenced in, and central to Plaintiffs’ Complaint, as they
14
     describe the background, purpose, and function of the Google Exposure Notifications (“EN”)
15
     system, and particularly that of the CA Notify app that Plaintiffs used. See ECF 1 ¶¶ 14 n.3, 18
16
     n.7, 24 n.12, 28 n.16. The websites referenced in Plaintiffs’ Complaint are not subject to
17
     reasonable dispute. See, e.g., Lopez, 2020 WL 7136254 (taking judicial notice of information
18
     from websites relied upon in plaintiff’s complaint).
19
            Additionally, central to Plaintiffs’ Complaint and incorporated by reference into the
20
     Complaint, is the Privacy Policy for CA Notify, attached hereto as Exhibit 5. The Privacy Policy
21
     is central to the Complaint because it shows the terms of the contact-tracing app that Plaintiffs
22
     consented to when downloading and activating CA Notify. The app’s terms that Plaintiffs
23
     consented to, and of which they were aware when using CA Notify, are central to Plaintiffs’
24
     privacy claims because effective consent can negate a privacy claim. Plaintiffs’ claims, which
25
     arose when they were using the CA Notify app, depend on the argument that they never
26
     authorized the EN system, through the CA Notify app, to access their information. See, e.g.,
27
     Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005) (recognizing the incorporation-by-reference
28

                                                  4
      GOOGLE LLC’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS COMPLAINT
                                     Case No. 5:21-cv-03080-NC
          Case 5:21-cv-03080-NC Document 19 Filed 06/29/21 Page 5 of 6




1    doctrine applied to a document on which the plaintiff’s claim depended, “even though the plaintiff

2    [did] not explicitly allege the contents of that document in the complaint.”). The incorporation-

3    by-reference doctrine exists in part to prevent artful pleading by plaintiffs who “select[] only

4    portions of documents that support their claims, while omitting portions of those very documents

5    that weaken—or doom—their claims.” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988,

6    1002–03 (9th Cir. 2018). The incorporation-by-reference doctrine applies with “equal force to

7    internet pages,” because “a computer user necessarily views web pages in the context of the links

8    through which the user accessed those pages.” Knievel, 393 F.3d at 1076.

9    B.    The Exhibits are publicly available documents not subject to reasonable dispute
10          Exhibits 1 through 5 are publicly available web pages, and are not subject to reasonable

11   dispute. See, e.g., Caldwell, 2006 WL 618511, at *4. Indeed, numerous courts in this district

12   have recognized terms of service and privacy policies as judicially noticeable. See Gonzales v.

13   Uber Techs., Inc., 305 F. Supp. 3d 1078, 1094 (N.D. Cal. 2018) (taking judicial notice of Lyft’s

14   terms of service); Opperman v. Path, Inc., 84 F. Supp. 3d 962, 975 (N.D. Cal. 2015) (taking

15   judicial notice of the Software License Agreements, Privacy Policy, iOS Human Interface

16   Guidelines, and Apple’s App Store Approval Process instructions “as they are publicly available,

17   standard documents that are capable of ready and accurate determination.”); Matera v. Google

18   Inc., No. 15-CV-04062-LHK, 2016 WL 5339806, at *7 (N.D. Cal. Sept. 23, 2016) (taking judicial
19   notice of Google’s terms of service and privacy policy); In re Google Inc. Gmail Litig., No. 13-

20   MD-02430-LHK, 2013 WL 5423918, at *7 (N.D. Cal. Sept. 26, 2013) (taking judicial notice of

21   Google’s “terms of service” and “privacy policies”); In re Google, Inc. Privacy Policy Litig., No.

22   C 12-01382 PSG, 2012 WL 6738343, at *3-4 (N.D. Cal. Dec. 28, 2012) (taking judicial notice of

23   Google’s “past and present Terms of Service and Privacy Policies” as matters of public record).

24          Moreover, the CA Notify Privacy Policy in Exhibit 5 is not subject to reasonable dispute as

25   it is a document on a government website and therefore is part of the public record. See, e.g.,

26   L’Garde, Inc. v. Raytheon Space and Airborne Systems, 805 F. Supp. 2d 932 (C.D. Cal. 2011)

27   (taking judicial notice of records search from the California Secretary of State website since the

28   information was part of the public record and documents on government website were not subject

                                                  5
      GOOGLE LLC’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS COMPLAINT
                                     Case No. 5:21-cv-03080-NC
            Case 5:21-cv-03080-NC Document 19 Filed 06/29/21 Page 6 of 6




1    to reasonable dispute); In re Amgen Inc. Securities Litig., 544 F. Supp. 2d 1009 (C.D. Cal. 2008)

2    (taking judicial notice of drug labels from the Food and Drug Administration website); County of

3    Santa Clara v. Astra USA, Inc., 401 F. Supp. 2d 1022 (N.D. Cal. 2005) (taking judicial notice of

4    description of price-control regime on the Department of Health and Human Services website).

5            Given the undisputed nature of the exhibits, and Plaintiffs’ reliance on them for the claims

6    alleged, the Court can properly take judicial notice of the exhibits when considering Google’s

7    Motion to Dismiss.

8    III.    CONCLUSION
9            For the reasons stated herein, Google requests that the Court take judicial notice of

10   Exhibits 1 through 5 attached to the Motion to Dismiss under Federal Rules of Civil Procedure

11   12(b)(1) and 12(b)(6), filed concurrently herewith.

12

13                                                     WILLKIE FARR & GALLAGHER LLP

14

15
     Date: June 29, 2021                                   By:   __/s/ Benedict Y. Hur________________
16                                                               Benedict Y. Hur
                                                                 Simona Agnolucci
17                                                               Eduardo E. Santacana
                                                                 Tiffany Lin
18
19                                                               Attorneys for Defendant
                                                                 Google LLC
20

21

22

23

24

25

26

27

28

                                                  6
      GOOGLE LLC’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS COMPLAINT
                                     Case No. 5:21-cv-03080-NC
